Citation Nr: 1611229	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-39 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for headaches (also claimed as migraine headaches) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST), depression, dysthymic disorder, obsessive compulsive disorder (OCD), and anxiety neurosis and, if so, whether service connection is warranted.

3.  Entitlement to a disability rating greater than 10 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).

4.  Entitlement to a compensable disability rating for chronic papillary allergic conjunctivitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the Veteran's September 2010 VA Form 9, she requested a Board videoconference hearing.  In December 2010 correspondence, the Veteran withdrew her request for a Board hearing in lieu of an RO hearing.  Thereafter, the Veteran testified before a Decision Review Officer at an informal conference in October 2012.

The Board notes that the current claim regarding an acquired psychiatric disorder was originally claimed as entitlement to service connection for PTSD.  Significantly, service connection for both PTSD and depression was previously denied in an April 2008 rating decision.  However, the record shows additional psychiatric diagnoses other than PTSD, specifically depression, dysthymic disorder, obsessive compulsive disorder, and anxiety neurosis.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c)  (2012). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit  has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized her claim of service connection for PTSD pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issues of entitlement to service connection for headaches and an acquired psychiatric disorder (on the merits) and the issues of entitlement to increased ratings for IBS with GERD and chronic papillary allergic conjunctivitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in March 2005, the RO denied the Veteran's claims of entitlement to service connection for migraine headaches.

2.  In a final decision issued in November 2006, the RO continued the denial of the Veteran's claim of entitlement to service connection for migraine headaches.

3.  In a final decision issued in April 2008, the RO denied the Veteran's claims of entitlement to service connection for PTSD/depression and determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for migraine headaches.   

4.  In a decision dated in January 2009, the RO determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for migraine headaches.

5.  Evidence added to the record since the final March 2005, November 2006, and April 2008 denials is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for migraine headaches and PTSD/depression.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].

2.  The November 2006 rating decision that denied service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].	

3.  The April 2008 rating decision that denied the Veteran's claims of entitlement to service connection for PTSD/depression and determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for migraine headaches is final.   38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

4.  New and material evidence has been received to reopen the claims of entitlement to service connection for headaches and an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for headaches and an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA. 

The Veteran submitted an original claim for service connection for headaches, in November 2004.  In connection with this claim she was afforded a VA examination in January 2005 and the examiner diagnosed "sinusitis headaches."
	
By rating decision dated in March 2005, the RO denied service connection for migraine headaches.  Specifically, the RO noted that, although the Veteran's service treatment records showed several complaints of headaches, the Veteran's separation examination was negative for objective neurological or sinus symptoms.  Furthermore, there was no diagnosis of migraine headaches during service and no current diagnosis of migraine headaches.  

Although the RO provided notice of the March 2005 denial, and the Veteran submitted a timely notice disagreement as to this decision, following the issuance of a statement of the case in August 2005, the Veteran did not perfect an appeal.  Therefore, the RO's decision of March 2005 is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claims for service connection for migraine headaches was received prior to the expiration of the appeal period stemming from the March 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Veteran submitted a second claim for service connection for migraine headaches in June 2006.  Subsequently, by rating decision dated in November 2006, the RO continued the previous denial of service connection for migraine headaches.  It was noted that the Veteran now had a diagnosis of migraine headaches by a nurse practitioner but that the Veteran's headaches were better characterized as "intermittently symptomatic headaches" by a physician.  Furthermore, there was no evidence of a diagnosis of migraine headaches in service, or within one year of discharge.  Although the RO provided notice of the June 2006 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of November 2006 is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for migraine headaches was received prior to the expiration of the appeal period stemming from the  rating decision.  See also Bond, 659 F.3d at 1367; Roebuck, 20 Vet. App. at 316; Muehl, 13 Vet. App. at 161-62.  

The Veteran submitted an initial claim for service connection for PTSD/depression in May 2007 and submitted a third claim for service connection for headaches in June 2007.  By rating decision dated in April 2008, the RO found denied service connection for PTSD/depression and found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for migraine headaches.  Specifically, with regard to the PTSD claim, the RO noted that there was no diagnosis of PTSD and no confirmation of the Veteran's alleged military sexual trauma stressor.  With regard to the depression, the RO noted that while there was a current diagnosis of depression, the Veteran's service treatment records were negative for depression.  With regard to the migraine headaches, it was noted that the Veteran had submitted statements from herself and her husband regarding the current severity of her headaches but that there was no evidence relating to the Veteran's current headaches to her military service.

Although the RO provided notice of the April 2008 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of April 2008 is also final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claims for service connection for PTSD/depression and/or headaches was received prior to the expiration of the appeal period stemming from the April 2008 rating decision.  See also Bond, 659 F.3d at 1367; Roebuck, 20 Vet. App. at 316; Muehl, 13 Vet. App. at 161-62.  

The Veteran submitted a fourth claim for service connection for headaches in October 2008.  By rating decision dated in January 2009 the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for migraine headaches.  Significantly, the Veteran submitted a timely notice of disagreement as to the January 2009 rating decision but the RO failed to issue a statement of the case until after a subsequent October 2009 rating decision continued the decision.  As such, the January 2009 rating decision is not final and the Veteran'current claim for service connection for headaches has been pending since October 2008.

With regard to the March 2005, November 2006, and April 2008 final rating decisions discussed above, the Board notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, no relevant official service department records were added to the file since the April 2008 rating decision. Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claims.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Thereafter, in October 2009, the Veteran requested to reopen her claim for service connection for headaches and PTSD.  In connection with the claim for PTSD, the RO obtained treatment records from the Vet Center dated from April 2009 through October 2009 which show treatment for PTSD due to MST, depression, and OCD.  

In connection with the claim for headaches, the Veteran contended that she was currently experiencing headaches secondary to her service-connected hypertension and/or nonservice-connected PTSD.  In connection with this claim, the Veteran was afforded a VA neurological examination in February 2010.  The February 2010 VA examiner diagnosed migraine headaches and opined that the Veteran's headaches were not due to or a result of her service-connected hypertension.  As rationale for this opinion the examiner noted that review of the Veteran's service treatment records showed that the Veteran began experiencing headaches while taking birth control pills and that the headaches resolved when the birth control pills were stopped which was documented in April 1992.  The Veteran's separation examination mentioned headaches secondary to birth control pills and not related to hypertension.  Further, it was noted that the Veteran had pregnancy induced hypertension in March 1992 that resolved after delivery.  

By rating decision issued in March 2010, the RO continued the denial of service connection for headaches and PTSD.  With regard to the headaches, the RO noted the February 2010 opinion and found that the Veteran's headaches were not related to her service-connected hypertension.  With regard to the PTSD, the RO noted that there was no evidence of a diagnosis or treatment for PTSD and no confirmed stressor.  Thereafter, the Veteran perfected an appeal of these decisions.  

Significantly, in support of her appeal, the Veteran submitted a November 2011 statement from Dr. S.M., her treating VA physician.  Dr. S.M. noted that the Veteran had been a regular patient since October 2003 and noted that the Veteran had been diagnosed with headaches in the military and also experienced insomnia during the Gulf War and was diagnosed with anxiety neurosis and depression and started on anti-depressants.  Dr. S.M. then opined that since the headaches, anxiety disorder, and depression originated during the Veteran's military service, especially during the Gulf War, these diagnoses "should most likely as not be included in her service related conditions for increasing her compensation and pension.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received since March 2005, November 2006, and April 2008 rating decisions is new and material.  Specifically, since such decisions, additional evidence addressing the bases of the prior final denials has been received, to include the Vet Center treatment records showing diagnoses and treatment for PTSD/depression (due to military sexual trauma) and the November 2011 statement from Dr. S.M. relating the Veteran's headaches and psychiatric problems to her military service, which are also presumed credible for the purposes of reopening a claim, that her headaches and psychiatric problems are related to her military service.  

In Shade, the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The March 2005, November 2006, and April 2008 rating decisions denied service connection for these conditions as there was no evidence of such disorders and/or a nexus between such disorders and service.  Now there is current evidence of such disorders along with a possible nexus relating them to service.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claims for service connection for headaches and an acquired psychiatric disorder.  




ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the headaches issue, a review of the record shows several complaints of headaches during and after service, a diagnosis of migraine headaches as early as July 1996, and a diagnosis of sinusitis headaches as early as January 2005.  The Veteran contends that her current headaches are related to military service based on continuity of symptomatology.  Alternatively, the Veteran contends that her headaches are caused by either her service-connected hypertension or a presently nonservice-connected acquired psychiatric disability.  

With regard to the direct aspect of the Veteran's claim for headaches, as above, her service treatment records show several complaints of headaches.  Specifically, in July 1991 and May 1992 reports of medical history, the Veteran reported "yes" to "frequent or severe headaches."  A June 1990 service treatment record shows complaints of a headache for the past three days.  In July 1990 the Veteran continued to complain of headaches for the past two months and it was noted that such were secondary to birth control pills.  In August 1990 the Veteran still had a headache.  The Veteran reportedly experienced pregnancy induced hypertension in March 1992 and complained of headaches, off and on, in April 1992.  She complained of headaches again in June 1992 and it was noted that such were due to the birth control pill.  

With regard to the secondary aspect of the Veteran's claim for headaches, during a February 2010 VA neurological examination the examiner diagnosed migraine headaches and opined that the Veteran's headaches were not due to or a result of her service-connected hypertension.  As rationale for this opinion the examiner noted that review of the Veteran's service treatment records showed that the Veteran began experiencing headaches while taking birth control pills and that the headaches resolved when the birth control pills were stopped which was documented in April 1992.  The Veteran's separation examination mentioned headaches secondary to birth control pills and not related to hypertension.  Further, it was noted that the Veteran had pregnancy induced hypertension in March 1992 that resolved after delivery.  

Initially, the Board notes that no medical opinion regarding direct service connection has been obtained in this case.  Furthermore, while the February 2010 VA general examiner provided a negative opinion regarding a relationship between the Veteran's headaches and her service-connected hypertension, the rationale for this opinion appears flawed.  First, the examiner indicated that the Veteran's headaches resolved when the birth control pills were stopped which was documented in April 1992.  However, review of the April 1992 hand-written record which is, understandably hard to read, does not appear to indicate that the Veteran's headaches had permanently resolved at all.  Rather it was noted that the Veteran had headaches off and on and, in a subsequent June 1992 record it was again noted that she had severe headaches on her current "pill."  Also, the February 2010 examiner only addressed the Veteran's pregnancy induced hypertension during military service and not her currently service-connected hypertension disability.  Furthermore, the February 2010 VA examiner did not address whether the Veteran's headaches are aggravated by her service-connected hypertension.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the February 2010 VA examination report, the Board finds that, on remand, the Veteran should be afforded a new VA examination so as to determine whether her headaches are related to her military service, to include on a direct basis and/or caused or aggravated by her service-connected hypertension.  

With regard to the acquired psychiatric disorder issue, the Veteran's service treatment records are negative for psychiatric complaints.  Significantly, both the Veteran's January 1989 enlistment and May 1992 separation examinations show a normal psychiatric system and in January 1989 and May 1992 reports of medical history the Veteran denied "frequent trouble sleeping," "depression or excessive worry," "loss of memory or amnesia," and "nervous trouble of any sort."  The earliest evidence of psychiatric problems is a January 2004 VA treatment record where the Veteran complained of depression and was diagnosed with depression.  She was afforded a VA psychiatric examination in February 2004.  At that time, the Veteran complained of feeling anxious and depressed for several years, off and on, until she started taking an antidepressant.  The examiner diagnosed dysthymic disorder.  As above, Vet Center treatment records dated from April 2009 to October 2009 show treatment for PTSD due to MST, depression, and OCD.  Also, as above, in a November 2011 statement from Dr. S.M., the Veteran's treating VA physician, wrote that the Veteran experienced insomnia during the Gulf War and was diagnosed with anxiety neurosis and depression and started on anti-depressants.  Dr. S.M. then opined that since the anxiety disorder and depression originated during the Veteran's military service, especially during the Gulf War, these diagnoses "should most likely as not be included in her service related conditions for increasing her compensation and pension."

The Veteran contends that she has experienced psychiatric problems ever since two stressful experiences in service.  First, while she was stationed in Saudi Arabia, she was harassed, both verbally and through the mail, by a person in her unit.  Second, also while in Saudi Arabia a soldier she knew touched her, tried to kiss her, and grabbed her.  She indicated that she reported both incidents and that they were stopped.  Such incidents were described in a September 2009 Vet Center treatment record.  

Service connection for PTSD, requires: 1) a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-V)), presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); 2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and 3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f)(5).

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277   (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In this case, the Veteran has submitted an October 2012 statement from W.A.W., her commanding officer during service, which confirms the Veteran's claimed MST.  Specifically, it was noted that, while deployed to Desert Storm/Shield, W.A.W. was made aware that the Veteran was sexually assaulted by a senior NCO (non-commissioned officer) of a unit that supported the Veteran's unit during her deployment.  W.A.W. wrote that once he was made aware of the sexual assault, he made sure that the Veteran was never around the sexual offender again.  After the sexual assault, W.A.W. noticed a big change in the Veteran's behavior.  She was previously a very happy and outgoing person but, after the sexual assault, she became more guarded, especially around males.  As such, the Veteran's MST is conceded.  

With regard to all claimed acquired psychiatric disorders, the Veteran has not yet been afforded a VA examination.  In light of the Veteran's contentions as well as the lay statements she has submitted indicating that he began experiencing psychiatric problems during service which have continued since service and evidence of current diagnoses of depression, dysthymic disorder, PTSD due to MST, OCD, and anxiety neurosis, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature of the Veteran's psychiatric disorders and whether any current psychiatric disorder is related to the Veteran's military service or a service-connected disability.  

With regard to the claim for an increased rating for IBS with GERD, the Veteran was last afforded a VA examination in December 2009.  Significantly, this examination shows that the Veteran does not experience diarrhea but that she experienced intestinal pain several times per month.  In the Veteran's April 2010 notice of disagreement, she wrote that she does experience diarrhea and that she had constant abdominal distress.  Furthermore, in her September 2010 VA Form 9 she wrote that her medications had been increased for her service-connected IBS with GERD.  Therefore, on remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegation of an increase in severity of her IBS with GERD since the December 2009 VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Furthermore, the Veteran contends that her service-connected IBS with GERD should be rated as two separate disabilities.  On remand, the AOJ should consider whether such would serve any purpose to the Veteran.

With regard to the claim for an increased rating for chronic papillary allergic conjunctivitis, the Veteran was last afforded a VA examination in November 2009.  Significantly, this examination shows that the Veteran does not use eyedrops for her service-connected eye disorder.  In the Veteran's April 2010 notice of disagreement, she wrote that she does, in fact, use eye drops prescribed by VA.  Furthermore, in her September 2010 VA Form 9 she wrote that she used these eye-drops daily.  Therefore, on remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegation of an increase in severity of her chronic papillary allergic conjunctivitis since the November 2009 VA examination.  See Snuffer and Caffrey.

Also, the most recent VA treatment records in the file are dated in October 2013.  As such, while on remand, updated VA treatment records dated since October 2013 should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who have treated her for her claimed disabilities.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include updated VA treatment records dated from October 2013 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, after securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the record, afford the Veteran an appropriate VA examination to determine the current nature and etiology of her headaches.  The paperless record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should offer an opinion as to whether such is at least as likely as not that any disability manifested by headaches is related to the Veteran's military service, to include the several complaints of headaches associated with the Veteran's use of the birth control pill.  

(B)  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's headaches manifested within one year of her service separation in July 1992, i.e., by July 1993, and, if so, describe the manifestations. 

(C)  The examiner should also offer an opinion as to whether it is as at least as likely as not that the Veteran's headaches are caused OR aggravated by a service-connected disability, to include hypertension.  "Aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3. After obtaining any outstanding records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her current acquired psychiatric disorders.  The claims file and a copy of this REMAND should be provided to the examiner for review and all indicated studies and tests should be performed.  The Veteran should be asked to provide a complete medical history, if possible.  

(A)  The examiner should identify all of the Veteran's current acquired psychiatric disorders which meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-V) criteria.  

(i)  If a diagnosis of PTSD is made, then the examiner should specify whether the PTSD diagnosis is related to her confirmed MST.   

(ii)  If the examination results in a psychiatric diagnosis other than PTSD, then the examiner should opine whether any non-PTSD psychiatric disorder, if diagnosed, is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service. 

(B) The examiner should further consider whether the Veteran developed psychoses within one year of her separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had psychoses of within one year after July 30, 1992, her date of separation from active service, and, if so, to describe the manifestations.

(C)  The examiner should also opine whether it is at least as likely as not that an acquired psychiatric disorder is caused OR aggravated by a service-connected disability?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
	
The examiner should address the Veteran's reported history of psychiatric problems in service, to include that she experienced insomnia during and after service.  The examiner should also consider the post-service treatment records showing a diagnosis of depression as early as January 2004, a diagnosis of dysthymic disorder as early as February 2004, diagnoses of PTSD due to MST and OCD as early as September 2009, and the January 2011 statement from Dr. S.M. relating the Veteran's anxiety neurosis and depression to military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination(s) to evaluate the current nature and severity of her service-connected IBS with GERD and chronic papillary allergic conjunctivitis.  Any indicated evaluations, studies, and tests should be conducted.  The claims file must be made available to the examiner(s) for review prior to the examination, and the examination report(s) should reflect that review of the record was accomplished. 

The examiner(s) is requested to identify the nature and severity of all symptoms associated with the Veteran's service-connected IBS with GERD and chronic papillary allergic conjunctivitis disabilities. 

Regarding the IBS with GERD, the examiner should indicate the frequency and severity of symptoms, to include disturbances of bowel function, abdominal distress, diarrhea, and constipation.  The examiner should specifically address the Veteran's April 2010 contention that she experiences diarrhea and constant abdominal distress as well as her September 2010 contention that her medications for her IBS with GERD have been increased since the December 2009 VA examination.  

Regarding the chronic papillary allergic conjunctivitis, the examiner should indicate whether such disability is active or healed.  If active, the examiner should note any objective symptoms.  If healed, the examiner should discuss whether there are any residuals.  The examiner should specifically address the Veteran's April 2010 contention that she does, in fact, use eye drops prescribed by VA as well as her September 2010 contention that she uses these eye-drops daily.

The examiner must also comment on the impact the Veteran's service-connected IBS with GERD and chronic papillary allergic conjunctivitis disabilities have on her ability to perform the activities of daily living, to include the physical acts required for employment.

All opinions expressed must be accompanied by supporting rationale. 

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  Significantly, the AOJ should consider whether rating the Veteran's IBS and GERD as two separate disabilities would benefit the Veteran.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


